         Case 5:20-cr-00454-OLG Document 11 Filed 09/30/20 Page 1 of 6
                                                                         1III:i
                                                                         SEP 3 0   20213
SEALED                                                                              /
                                                                    CLEr, U. STRtTIRK
                                                                   WESTERN DSTRCT O XAS
                         UNITED STATES DISTRICT COURT               BY
                          WESTERN DISTRICT OF TEXAS                                    DEPUTY
                             SAN ANTONIO DIVISION


 UNITED STATES OF AMERICA,
                                         8A20<
           Plaintiff,                        COUNT I: 21 U.S.C. §846, 841(a)(1),
                                             841(b)(1)(A) - Conspiracy to Possess with
                    V.                       Intent to Distribute More Than 500
                                             Grams of a Mixture or Substance
 DONALD TREWNO(1),                           Containing Methamphetamine
   A/K/A "FLUFFY", "D", "UNO", "GORBO";
 RODOLFO VILLALOBOS (2),                     COUNT II: 21 U.S.C. §841(a)(1),
   A/K/A "FLUFFY", "CHUBS", "ORO";           841(b)(1)(B) - Possession with Intent to
 DAVID BOTELLO (3),                          Distribute More Than 50 Grams of a
                                             Mixture or Substance Containing
  A/K/A "TORITO", "BULLY", "BULLY.           Methamphetamine
  MAN";
 JOSEPH LLOYD VONALLMAN (4),                 COUNT III: 21 U.S.C. §841(a)(1),
  A/K/A "JOSEPH VONALLMEN", "JV";            841(b)(1)(B) - Possession with Intent to
 DAVID CORTEZ JR. (5),                       Distribute More Than 100 Grams of a
  A/K/A "TAZMANIAN", "TAZ";                  Mixture or Substance Containing Heroin
 MOSES CHAVEZ (6),
  A/K/A "MOE", "MIGHTY MOUSE";               COUNT IV: 21 U.S.C. §841(a)(1),
 NICHOLAS NEAYES (7),
                                                          -
                                             841(b)(1)(B) Possession with Intent to
                                             Distribute More Than 50 Grams of a
  A/K/A "SNOOPSTER", "SNOOP";                Mixture or Substance Containing
 RICHARD AGUEROS III (8),                    Methamphetamine
  A/K/A "HERC";
 ROBERT ARZOLA JR. (9);                      COUNT V: 21 U.S.C. §841(a)(1),
 LUZ DEL CARMEN VELARDE-CAMPOS               841(b)(1)(A) - Possession with Intent to
 (10),                                       Distribute More Than 500 Grams of a
   A/K/A "PRIMA";                            Mixture or Substance Containing
                                             Methamphetamine
 AARON MUNIZ (11),
   A/K/A "PRIMO";                            COUNT VI: 21 U.S.C. §841(a)(1),
 ISABEL IIERNANDEZ-GARCIA (12);              841(b)(1)(B) - Possession with Intent to
                                             Distribute More Than 100 Grams of a
          Defendants.                        Mixture or Substance Containing Heroin
                                             COUNT VII: 18 U.S.C. §922(g)(1) - Felon
                                             in Possession of a Firearm

                                            COUNT VIII: 21 U.S.C. §841(a)(1),
                                            841(b)(1)(C) - Possession with Intent to
                                            Distribute Cocaine


THE GRAND JURY CHARGES:
     Case 5:20-cr-00454-OLG Document 11 Filed 09/30/20 Page 2 of 6




                                          COUNT ONE
                         [21 U.S.C. § 846, 841(a)(1) and 841(b)(1)(A)]

        That beginning in or around July 2020, the precise date unknown, and continuing to on or

about September 23, 2020, in the Western District of Texas, Defendants

                               DONALD TREVINO (1);
                            RODOLFO VILLALOBOS (2);
                                DAVID BOTELLO (3);
                               DAVID CORTEZ JR (5);
                                MOSES CHAVEZ (6);
                               NICHOLAS NEAVES (7);
                             RICHARD AGUEROS III (8);
                              ROBERT ARZOLA JR. (9);
                    LUZ DEL CARMEN VELARDE-CAMPOS (10); and
                                 AARON MUNIZ (11)

did knowingly and intentionally combine, conspire, confederate and agree together and with each

other, and with other persons known and unknown to the Grand Jury, to distribute and possess

with intent to distribute 500 grams or more of a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance, its salts, isomers, and salts of its

isomers, in violation of Title 21, United States Code, Sections 846, 841(a)(1) and 841(b)(1)(A).

                                 PENALTY ENHANCEMENT

       Before DONALD TREVINO (1) committed the offense charged in this count, DONALD

TREVINO (1) had a final conviction for a serious violent felony, namely, Aggravated Robbery

under Texas Penal Code Section 29.03, for which he served more than 12 months of imprisonment.

       Before DONALD TREVINO (1) committed the offense charged in this count, DONALD

TREVINO (1) had a final conviction for a serious drug felony, namely, Conspiracy to Distribute

a Controlled Substance, Which Offense Involved 100 Grams or More of a Mixture or Substance

Containing a Detectable Amount of Heroin, and 50 Grams or More of a Mixture or Substance

Containing a Detectable Amount of Methamphetamine, under Title 21, United States Code,
                                                2
      Case 5:20-cr-00454-OLG Document 11 Filed 09/30/20 Page 3 of 6




Section 846, for which he served more than 12 months of imprisonment and for which he was

released from serving any term of imprisonment related to that offense within        15   years of the

commencement of the instant offense.



        Before RODOLFO VILLALOBOS (2) committed the offense charged in this count,

RODOLFO VILLALOBOS (2) had a final conviction for a serious violent felony, namely

Aggravated Assault with a Deadly Weapon (Repeater) under Texas Penal Code Section

22.02(a)(2), for which he served more than 12 months of imprisonment.

        Before DAVID BOTELLO (3) committed the offense charged in this count, DAVID

BOTELLO (3) had a final conviction for a serious violent felony, namely Murder, for which he

served more than 12 months of imprisonment.

                                         COUNT TWO
                            [21 U.S.C. § 841(a)(1) and 841(b)(1)(B)J

        That on or about July 28, 2020, in the Western District of Texas, Defendant

                                     DAVID BOTELLO (3)

did knowingly, intentionally and unlawfully possess with intent to distribute 50 grams or more of

a mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, its salts, isomers, and salts of its isomers, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(B).

                                  PENALTY ENHANCEMENT

       Before DAVID BOTELLO (3) committed the offense charged in this count, DAVID

BOTELLO (3) had a final conviction for a serious violent felony, namely Murder, for which he

served more than 12 months of imprisonment.
     Case 5:20-cr-00454-OLG Document 11 Filed 09/30/20 Page 4 of 6




                                          COUNT THREE
                                                 and 841(b)(1)(B)]
                            [21 U.S.C. § 841(a)(1)

        That on or about July 30, 2020, in the Western District of Texas, Defendant

                                      MOSES CHAVEZ (6)

did knowingly, intentionally and unlawfully possess with intent to distribute 100 grams or more

of a mixture or substance containing a detectable amount of heroin, a Schedule          I   controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).

                                          COUNT FOUR
                                                 and 841(b)(1)(B)]
                            [21 U.S.C. § 841(a)(1)

        That on or about August 6, 2020, in the Western District of Texas, Defendants

                              RODOLFO VILLALOBOS (2) and
                            ISABEL HERNANDEZ-GARCIA (12)

did knowingly, intentionally and unlawfully possess with intent to distribute 50 grams or more of

a mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, its salts, isomers, and salts of its isomers, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(B).

                                  PENALTY ENHANCEMENT

       Before RODOLFO VILLALOBOS (2) committed the offense charged in this count,

RODOLFO VILLALOBOS (2) had a final conviction for a serious violent felony, namely

Aggravated Assault with a Deadly Weapon (Repeater) under Texas Penal Code Section

22.02(a)(2), for which he served more than 12 months of imprisonment.

                                          COUNT FIVE
                           [21 U.S.C. §   841(a)(1) and 841(b)(1)(A)J

       That on or about August 24, 2020, in the Western District of Texas, Defendant


                                                 4
     Case 5:20-cr-00454-OLG Document 11 Filed 09/30/20 Page 5 of 6




                       LUZ DEL CARMEN VELARDE-CAMPOS (10)

did knowingly, intentionally and unlawfully possess with intent to distribute 500 grams or more

of a mixture or substance containing a detectable amount of methamphetamine, a Schedule           II

controlled substance, its salts, isomers, and salts of its isomers, in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(A).

                                           COUNT SIX
                           [21 U.S.C. § 841(a)(1)    and 841(b)(1)(B)J

       That on or about August 26, 2020, in the Western District of Texas, Defendant

                                    DONALD TREVINO (1)

did knowingly,.intentionally and unlawfully possess with intent to distribute 100 grams or more

of a mixture or substance containing a detectable amount of heroin, a Schedule         I controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).

                                 PENALTY ENHANCEMENT

       Before DONALD TREVINO (1) committed the offense charged in this count, DONALD

TREVINO (1) had a final conviction for a serious drug felony, namely, Conspiracy to Distribute

a Controlled Substance, Which Offense Involved 100 Grams or More of a Mixture or Substance

Containing a Detectable Amount of Heroin, and 50 Grams or More of a Mixture or Substance

Containing a Detectable Amount of Methamphetamine, under Title 21, United States Code,

Section 846, for which he served more than 12 months of imprisonment and for which he was

released from serving any term of imprisonment related to that offense within 15 years of the

commencement of the instant offense.




                                                5
      Case 5:20-cr-00454-OLG Document 11 Filed 09/30/20 Page 6 of 6




                                          COUNT SEVEN
                                      [18 U.S.C. § 922(g)(1)]

        That on or about September 18, 2020, in the Western District of Texas, Defendant

                             JOSEPH LLOYD VONALLMAN (4),

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm, to wit: a Smith & Wesson, model SW4OVE,

semi-automatic pistol, .40 S&W in caliber; and said firearm had been shipped and transported in

interstate and foreign commerce in violation of Title 18, United States Code, Section 922(g)(1).

                                          COUNT EIGHT
                            [21 U.S.C. § 841(a)(1)and 841(b)(1)(C)]

        That on or about September 18, 2020, in the Western District of Texas, Defendant

                             JOSEPH LLOYD VONALLMAN (4),

did knowingly, intentionally and unlawfully possess with intent to distribute a mixture or substance

containing a detectable amount of cocaine, a Schedule II controlled substance, its salts, isomers,

and salts of its isomers, in violation of Title 21, United States Code, Sections 841 (a)( 1) and

841 (b)(1)(C).


                                                   1s-




JOHN F. BASH
UNITED STATES ATTORNEY


BY:              1.
       ERIYUEN
       Assistant United States Attorney
